                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          ED CV 20-0183 FMO (SPx)                             Date     April 3, 2020
 Title             Symons Emergency Specialties, Inc., et al. v. Ricardo Lara, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                            None
                Deputy Clerk                    Court Reporter / Recorder               Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:           (In Chambers) Order to Show Cause re: Filing First Amended
                        Complaint
        Pursuant to the Court’s Order of March 13, 2020, (Dkt. 30), the court granted defendant’s
motion to dismiss, and plaintiffs were granted until March 25, 2020, to file a first amended
complaint” (See id. at 2). Plaintiffs were “cautioned that failure to timely file a First Amended
Complaint may result in this action being dismissed without prejudice for failure to prosecute
and/or failure to comply with a court order.” (See id.). As of the filing date of this Order, a first
amended complaint has not been filed. (See, generally, Dkt.). Nor have plaintiffs filed a notice that
they intend to stand on their original Complaint rather than file a first amended complaint. See
Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004) (to avoid dismissal pursuant to
Rule 41(b) of the Federal Rules of Civil Procedure, plaintiff must file an amended complaint or a
notice that he will stand on the dismissed complaint). Even though plaintiff’s first amended
complaint was due on March 25, 2020, the court will give plaintiffs one final opportunity to file a
first amended complaint. Plaintiff are again admonished to carefully consider the arguments
raised by defendant in his motion to dismiss and the concerns raised by the court. (See Dkt. 30,
Court’s Order of March 13, 2020, at 1-2).

         Based on the foregoing IT IS ORDERED THAT:

        1. If plaintiffs still wish to pursue this action, they are granted until April 8, 2020, to file
either a first amended complaint or Notice of Intent to Stand on Original Complaint (“Notice of
Intent”). Plaintiffs are cautioned that failure to timely file a first amended complaint or Notice of
Intent shall result in this action being dismissed without prejudice for failure to prosecute and/or
failure to comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S.
626, 629-30, 82 S.Ct. 1386, 1388 (1962); Edwards, 356 F.3d at 1065.

       2. Defendants shall file their Answer to the first amended complaint or a motion pursuant
to Fed. R. Civ. P. 12 no later than April 22, 2020.

                                                         Initials of Preparer            vdr


CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 1 of 1
